DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,6,11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki(US 2006/0210266).
Considering Claim 1 Auki discloses a method, comprising: determining, by a control device, that a site receives a first service(See Paragraph 62,70, fig. 1 i.e. determining, by a control device(150 of fig. 1), that a site(1 of fig. 1) receives a first service via its wavelength path table(151)); determining, by the control device, that a mapping wavelength of the first service is blocked on a first routing path(See Paragraph 78,80, fig. 1,5 i.e. determining, by the control device(150), that a mapping wavelength(λn) of the first service is blocked(disconnection due to fault of a wavelength path) on a first routing path), wherein the first routing path comprises a first line board connected to a first local dimension(See Paragraph 79, fig. 5 i.e. wherein the first routing path comprises a first line board(101) connected to a first local dimension(114)), and a wavelength occupied by the first local dimension comprises the mapping wavelength of the first service(See Paragraph 78-80, fig. 5 i.e. a wavelength occupied by the first local dimension(114) comprises the mapping wavelength(λn)  of the first service); and routing, by the control device, the first service to a second line board connected to a second local dimension(See Paragraph 83,84, fig. 1,5,6 i.e. routing, by the control device(150 of fig. 1), the first service to a second line board which is a standby WSS(121) connected to a second local dimension which is a standby wss(122)), wherein the mapping wavelength of the first service is available in the second local dimension(See Paragraph 83-85, fig. 5,6 i.e. wherein the mapping wavelength(λn) of the first service is available in the second local dimension(122)).
Considering Claim 6 Auki discloses a control device, comprising: a processor(See Paragraph 62, fig. 1 i.e. a processor which is OXC controller(150)); and a non-transitory memory, wherein the non-transitory memory is configured to store a program instruction(See Paragraph 70, fig. 1 i.e. a non-transitory memory which is a wavelength path table(151), wherein the non-transitory memory is configured to store a program instruction), and the processor is configured to read the program instruction in the memory to implement the following operations(See Paragraph 70, fig. 1 i.e. the processor(150) is configured to read the program instruction in the memory(151) to implement the following operations): determining that a site receives a first service(See Paragraph 62,70, fig. 1 i.e. determining, by a control device(150 of fig. 1), that a site(1 of fig. 1) receives a first service via its wavelength path table(151)); determining that a mapping wavelength of the first service is blocked on a first routing path(See Paragraph 78,80, fig. 1,5 i.e. determining, by the control device(150), that a mapping wavelength(λn) of the first service is blocked(disconnection due to fault of a wavelength path) on a first routing path), wherein the first routing path comprises a first line board connected to a first local dimension(See Paragraph 79, fig. 5 i.e. wherein the first routing path comprises a first line board(101) connected to a first local dimension(114)), and a wavelength occupied by the first local dimension comprises the mapping wavelength of the first service(See Paragraph 78-80, fig. 5 i.e. a wavelength occupied by the first local dimension(114) comprises the mapping wavelength(λn)  of the first service); and routing the first service to a second line board connected to a second local dimension(See Paragraph 83,84, fig. 1,5,6 i.e. routing, by the control device(150 of fig. 1), the first service to a second line board which is a standby WSS(121) connected to a second local dimension which is a standby wss(122)), wherein a local dimension of the mapping wavelength of the first service is available in the second local dimension(See Paragraph 83-85, fig. 5,6 i.e. a local dimension of the mapping wavelength(λn) of the first service is available in the second local dimension(122)).
Considering Claim 11 Auki discloses a non-transitory storage medium storing a program that is executable by one or more processors, the program including instructions for: determining that a site receives a first service(See Paragraph 62,70, fig. 1 i.e. determining, by a control device(150 of fig. 1), that a site(1 of fig. 1) receives a first service via its wavelength path table(151)); determining that a mapping wavelength of the first service is blocked on a first routing path(See Paragraph 78,80, fig. 1,5 i.e. determining, by the control device(150), that a mapping wavelength(λn) of the first service is blocked(disconnection due to fault of a wavelength path) on a first routing path), wherein the first routing path comprises a first line board connected to a first local dimension(See Paragraph 79, fig. 5 i.e. wherein the first routing path comprises a first line board(101) connected to a first local dimension(114)), and a wavelength occupied by the first local dimension comprises the mapping wavelength of the first service(See Paragraph 78-80, fig. 5 i.e. a wavelength occupied by the first local dimension(114) comprises the mapping wavelength(λn)  of the first service); and routing the first service to a second line board connected to a second local dimension(See Paragraph 83,84, fig. 1,5,6 i.e. routing, by the control device(150 of fig. 1), the first service to a second line board which is a standby WSS(121) connected to a second local dimension which is a standby wss(122)), wherein a local dimension of the mapping wavelength of the first service is available in the second local dimension(See Paragraph 83-85, fig. 5,6 i.e. a local dimension of the mapping wavelength(λn) of the first service is available in the second local dimension(122)).
Allowable Subject Matter
Claims 2-5,7-10,12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637